Citation Nr: 0015439	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-15 895A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The appellant served on active duty from January 1988 to 
January 1992.

This case comes before the Board on appeal from a January 
1998 rating decision of the Washington, DC, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for sarcoidosis is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
sarcoidosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if sarcoidosis became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The appellant's service medical records do not show any 
treatment for, or diagnosis of, sarcoidosis.  A 
hospitalization report dated September 7, 1995 to September 
14, 1995 show that the appellant was diagnosed with 
sarcoidosis with no etiology given.  A private physician's 
report dated October 24, 1995 noted evidence of a distinct 
restrictive ventilation disturbance.  Outpatient treatment 
notes dated October 1995 and July through August 1996 show 
treatment for sarcoidosis.  The appellant was hospitalized in 
1996 due to night sweats, weight loss, and pain in his right 
epigastric region.  

The Board finds sufficient evidence that the appellant 
currently has sarcoidosis.  The medical records from 1995 and 
1996 show a clear diagnosis of sarcoidosis, and the appellant 
has been receiving treatment for sarcoidosis.  Therefore, the 
Board finds that the first element of a well grounded claim 
has been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are negative for any treatment for or diagnosis of 
sarcoidosis.  In light of the service medical records, the 
Board finds no competent evidence of sarcoidosis in service.  
Sarcoidosis is a chronic disease, but it was not manifested 
to a compensable degree within the first post service year.  
Therefore, the Board finds that the second element of a well 
grounded claim has not been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
appellant's current sarcoidosis is somehow related to 
service.  None of the post-service medical evidence offered 
by the appellant contains any opinion as to the etiology of 
the appellant's sarcoidosis.  The appellant offers his 
assertion that his current sarcoidosis is related to his 
service, but he is not competent to make such a conclusion; 
that is a medical opinion as to etiology and, thus, can only 
be made by a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (Appellant cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) as to a relationship between 
his disability and service because lay persons are not 
competent to offer medical opinions).  Moreover, there is no 
showing of continuity of symptomatology from service 
discharge to the first post service manifestation of 
sarcoidosis.  The provisions of 38 C.F.R. § 3.303 do not 
afford the veteran relief in well grounding the claim.  

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  His service medical records do 
not establish that he suffered sarcoidosis in service and 
there is no competent medical evidence relating his current 
disability to service.  As such, his claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506. Therefore, the Board cannot decide the claim on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for sarcoidosis.  The Regional Office 
collected the appellant's service medical records and all the 
post service medical records that were identified as being 
available. In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).  It is not shown that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for sarcoidosis as not well grounded.


ORDER

Entitlement to service connection for sarcoidosis is denied, 
as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

